Case 7:20-cr-00512-VB Document 32 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiff(s), CALENDAR NOTICE
Vv. 20. C2 5 12we)
Chadha

 

 

 

 

 

Defendant(s).
X
SE TAKE NOTICE that the above-captioned case has been scheduied/

C re-scheduled for:

___ Status conference ____ Final pretrial conference

____ Telephone conference ____ Jury selection and trial

____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing

___ Oral argument ____ Plea hearing

___ Bench ruling on motion V_ Sentencing

on JO - {7 20 / at 2 30 PA, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from 9 -/3-2/

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: C- 2b ~ 20 > \

White Plains, NY

 

SO ORDERED:

 

Vincent L. Briécetti
United States District Judge
